  Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 1 of 9 PageID #:20538




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE REPLACEMENT                     Master Docket No.:    1:14-cv-1748
 THERAPY PRODUCTS LIABILITY LITIGATION

 This document relates to:

 BRAD D. MARTIN                                      Case No.        1:15-cv-4292

                        Plaintiff,                   Judge:          Hon. Matthew F. Kennelly

 v.

 ACTAVIS INC., et al.

                        Defendants.


                                     Proposed Final Pretrial Order

       In accordance with the Court’s instructions for Preparation of Final Pretrial Order for Civil

Cases Before Judge Kennelly (Revised 11/2020) (the “Court’s Instructions”) and with Case

Management Order 176 (as amended), and this matter having been set for a Final Pretrial

Conference on April 1, 2021, pursuant to Rule 16(e) of the Federal Rules of Civil Procedure, and

counsel for the parties having conferred, the parties hereby certify that each of the categories

identified by the Court’s Instructions is included in the enclosed proposed Final Pretrial Order.

This Order will control the course of the trial and may not be amended except by consent of the

parties, or by order of the Court to prevent manifest injustice.

       Each Party is also filing a contemporaneous statement addressing the case statements,

deposition designations, exhibit lists, and objections.
  Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 2 of 9 PageID #:20539




Dated: March 22, 2021

Submitted jointly by:

 /s/ James G. O’Brien                         /s/ Jeffrey D. Geoppinger  (by permission)
 James G. O’Brien                             Jeffrey F. Peck
 O’BRIEN LAW, LLC                             John R. Ipsaro
 405 Madison Ave., 10th Floor                 Jeffrey D. Geoppinger
 Toledo, Ohio 43604                           ULMER & BERNE LLP
 Tel. (419) 930-6401                          600 Vine Street
 Fax (419) 930-6403                           Suite 2800
 Email jim@obrien.law                         Cincinnati, OH 45202
                                              Tel.: (513) 698-5000
 Trial Counsel for Plaintiff Brad D. Martin   Fax: (513) 698-5001
                                              Email: jpeck@ulmer.com
                                              Email: jipsaro@ulmer.com
                                              Email: jgeoppinger@ulmer.com
                                              Counsel for Actavis Inc., Actavis Pharma
                                              Inc., and Actavis Laboratories UT Inc.




 Brad Martin v. Actavis Inc., et al.
 FINAL PRETRIAL ORDER                                                           Page 2 of 2
     Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 3 of 9 PageID #:20540




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE REPLACEMENT                     Master Docket No.:    1:14-cv-1748
 THERAPY PRODUCTS LIABILITY LITIGATION

 This document relates to:

 BRAD D. MARTIN                                      Case No.       1:15-cv-4292

                         Plaintiff,                  Judge:         Hon. Matthew F. Kennelly

 v.

 ACTAVIS INC., et al.

                         Defendants.



1.       Jurisdiction and Venue. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a). The parties are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Jurisdiction is not disputed.

         Venue is proper in this Court because this matter was consolidated for pretrial purposes in

the In re: Testosterone Replacement Therapy Products Liability Litigation MDL, and, after being

designated as a bellwether trial case, both Parties waived objection pursuant to Lexecon v. Milberg

Weiss, 523 U.S. 26 (1998). Venue is not disputed.
     Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 4 of 9 PageID #:20541




2.         Summary of Claims and Defenses.1, 2

           a.      Plaintiff’s Statement of the Case:

           Brad Martin brought this lawsuit against Actavis Inc., Actavis Pharma Inc., Actavis

Laboratories UT, Inc. and Watson Laboratories Inc. (collectively referred to as the Actavis

Defendants) for injuries cause by Actavis Defendants’ prescription testosterone replacement drug,

called “Androderm.”

           In October 2012, Brad Martin’s VA physician prescribed Androderm for his lack of energy

and lack of sex drive. Mr. Martin used Androderm daily for seven months, but on May 25, 2013,

he suffered a myocardial infarction, or heart attack, while chopping wood at his father-in-law’s

cabin in northern Minnesota. Mr. Martin had to be taken by air ambulance to a hospital in Fargo,

North Dakota where he received a procedure called a cardiac catheterization. After being released

from the hospital, Mr. Martin participated in cardiac rehab and has recovered well. His heart still

shows the signs of the damage caused by the heart attack.

           Mr. Martin says that his heart attack was caused by Androderm. He also says that Actavis

Defendants knew or should have known that Androderm presented a risk of causing myocardial

infarctions, like the one he suffered, and that Actavis Defendants should have warned Mr. Martin

and his prescribing doctor. He says that with a proper warning, his doctor would not have

prescribed Androderm, he would not have taken Androderm, and he would not have had the heart

attack.


1
  Defendants’ objections to Plaintiff’s proposed statement of the case are filed concurrently with
the Proposed Final Pretrial Order in Defendants’ Statements On and Omnibus Objections to
Plaintiff’s Proposed Statement of the Case, Deposition Designations, and Exhibits, and
incorporated by reference herein.
2
    Plaintiff is also filing his response to Defendants’ anticipated objections to his case statement.

    Brad Martin v. Actavis Inc., et al.
    FINAL PRETRIAL ORDER                                                                    Page 2 of 6
  Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 5 of 9 PageID #:20542




        Mr. Martin also says that Actavis Defendants marketed Androderm as a treatment for a

series of conditions that the drug was not approved to treat, including low energy and low libido.

He says that by marketing the drug for conditions it had not been proven safe and effective to treat,

Actavis Defendants exposed him to the drug’s dangerous side effects, and he suffered the heart

attack as a result.

        Mr. Martin seeks compensatory damages for his injuries and losses, and punitive damages

for Actavis Defendants’ wrongful conduct.

        b.      Defendants’ Statement of the Case: This case involves the prescription drug

patch Androderm that was manufactured and sold by Actavis Laboratories UT, Inc. and Actavis

Pharma, Inc., respectively. Androderm is a “testosterone replacement therapy” drug. Androderm

was first approved by the FDA as safe and effective in September 1995. Androderm is still sold

today. Mr. Martin was 51 years old when he was first prescribed Androderm on October 19, 2012,

by his primary care physician, Dr. Stephen Firestone. On May 25, 2013, Mr. Martin suffered a

heart attack, 47 days after he filled a 30 day prescription for Androderm. Prior to May 25, 2013,

Mr. Martin last filled an Androderm prescription on April 8, 2013. It was a 30 day prescription.

Mr. Martin filled his next prescription for Androderm on May 29, 2013, after he was released

from the hospital.

        In this lawsuit, Mr. Martin alleges that he was using Androderm on May 25, 2013, and that

it caused his heart attack. Defendants deny Androderm causes heart attacks or that Androderm

caused Mr. Martin’s heart attack. Rather, Actavis Defendants contend that Mr. Martin’s heart

attack was caused by various risk factors Mr. Martin had that are unrelated to Androderm.

Defendants also contend that the Androderm prescribed by Dr. Firestone had all FDA-approved

warnings, that Defendants made no misrepresentations about the safety or effectiveness of



 Brad Martin v. Actavis Inc., et al.
 FINAL PRETRIAL ORDER                                                                    Page 3 of 6
     Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 6 of 9 PageID #:20543




Androderm to Dr. Firestone or Mr. Martin, that there is no evidence that Dr. Firestone saw or relied

on anything published by Defendants in prescribing Androderm for Mr. Martin, or that the

additional information Mr. Martin claims should have been provided to Dr. Firestone would have

caused him not to prescribe Androderm to Mr. Martin. Defendants deny that they promoted

Androderm in the manner alleged by Mr. Martin, that they did anything wrong, or that they are in

liable in any manner for any damages to Mr. Martin.

3.         Relief sought. Brad Martin seeks compensatory, including past medical expenses and an

amount to compensate him for physical and mental pain and suffering, permanent injury, loss of

wages, and loss of enjoyment of life. He also seeks punitive damages.

4.         Witnesses. Except for rebuttal witnesses not presently identifiable, the attached

Schedule A and Schedule B list the names and addresses of Plaintiff’s and Actavis Defendants’

respective witnesses: (a) who will be called; (b) who may be called; and (c) whose deposition may

be used. Schedules A and B also include each party’s objections to the calling of any witness,

including expert witnesses.

5.         Deposition Designations.3, 4 Each party’s deposition designations in chart form, the other

party’s objections to any designated testimony, and full and mini transcripts are being filed for

each of the twelve witnesses whose deposition testimony has been designated.

           Defendants request that the Court defer any rulings on the deposition designations,

objections and counter designations submitted by the parties until after the Court decides the


3
  Defendants’ further objections to Plaintiff’s proposed deposition designations are filed
concurrently with the Proposed Final Pretrial Order in Defendants’ Statements On and Omnibus
Objections to Plaintiff’s Proposed Statement of the Case, Deposition Designations, and Exhibits,
and incorporated by reference herein.
4
    Plaintiff is also filing a Statement addressing Defendants’ deposition designation objections.

    Brad Martin v. Actavis Inc., et al.
    FINAL PRETRIAL ORDER                                                                 Page 4 of 6
     Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 7 of 9 PageID #:20544




motions in limine. Defendants believe that deciding the motions in limine first represents the most

efficient way for the Court to address objections to the designations. A significant number of the

objections are based on the motions. Once the motions are decided, Defendants understand the

Court’s rulings will apply to the deposition objections based on the motions, and the parties can

then spotlight for the Court the specific objections to be ruled on by the Court.

6.         Exhibits.5,   6
                             The attached Schedule C and Schedule D contain lists of exhibits that

Plaintiff or Actavis Defendants, respectively, may introduce at trial, identified by trial exhibit

number, with a brief description of each exhibit. Schedules C and D also include a statement of

any objections to each exhibit. The parties have conferred concerning the exchange of

demonstrative exhibits and recognize the necessity of deferring the exchange of demonstratives to

a later date.

7.         Type and length of trial. The Court has scheduled a jury trial to commence

August 2, 2021 and, with the Court’s trial time limits, the Parties expect the case will take

approximately two weeks. CMO 180, Doc. 162.

8.         Proposed voir dire questions. The attached Schedule E is a list of proposed voir dire

questions, to be formatted as a written questionnaire consistent with the sample jury questionnaire

for civil personal injury cases available on the Court’s website. Schedule E lists (i) questions from

the Court’s sample questionnaire; (ii) questions proposed jointly by Plaintiff and Actavis

Defendants; (iii) questions proposed only by Plaintiff (with Actavis Defendants’ objections, if


5
  Defendants’ further objections to Plaintiff’s proposed exhibits are filed concurrently with the
Proposed Final Pretrial Order in Defendants’ Statements On and Omnibus Objections to Plaintiff’s
Proposed Statement of the Case, Deposition Designations, and Exhibits, and incorporated by
reference herein.
6
    Plaintiff is also filing a Statement regarding Defendants’ objections to Plaintiff’s exhibits.

    Brad Martin v. Actavis Inc., et al.
    FINAL PRETRIAL ORDER                                                                    Page 5 of 6
     Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 8 of 9 PageID #:20545




any); and (iv) questions proposed by Actavis Defendants (with Plaintiff’s objections, if any).

Additionally, Schedule E includes questions proposed by the parties to be asked by the Court

during voir dire. The Parties jointly request that any questions they submitted in the proposed

written questionnaire, which are not included in the final questionnaire, be asked during oral voir

dire, along with any additional oral questions the parties seek the Court to ask during voir dire.

Additionally, consistent with the Court’s individual practices regarding jury selection procedures,

the parties have conferred concerning a request for limited attorney-conducted voir dire as a

supplement to the Court’s jury selection procedure. In that regard, the parties jointly request the

opportunity for the counsel to conduct limited voir dire of the panel.

9.       Proposed jury instructions. Pursuant to the CMO 176, the Parties will submit proposed

jury instructions, as described in the Court’s Instructions, on or before July 19, 2021.

SO ORDERED.



_________________________                             ____________________________________
Date                                                  Hon. Matthew F. Kennelly




 Brad Martin v. Actavis Inc., et al.
 FINAL PRETRIAL ORDER                                                                      Page 6 of 6
  Case: 1:15-cv-04292 Document #: 185 Filed: 03/22/21 Page 9 of 9 PageID #:20546




                                 CERTIFICATE OF SERVICE

       I transmitted a true and accurate copy of the foregoing upon:

               John R. Ipsaro
               Jeffrey D. Geoppinger
               Jeffrey F. Peck
               Ulmer & Berne LLP
               600 Vine Street
               Suite 2800
               Cincinnati, OH 45202
               (513) 698-5004
               Email: jipsaro@ulmer.com
               Email: jgeoppinger@ulmer.com
               Email: jpeck@ulmer.com

               Counsel for Actavis Inc., Actavis Pharma Inc., and Actavis Laboratories UT Inc.,

by filing a copy on the Court's electronic filing system on this date.

 March 22, 2021                          /s/ James G. O'Brien
                                        James G. O'Brien (Ohio 0088460, Cal. 308239)
